Citation Nr: 1622200	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-41 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for residuals of prostate cancer, rated as 100 percent disabling prior to March 1, 2009, as 20 percent disabling from March 1, 2009 to September 29, 2013 and as 40 percent disabling from September 30, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was remanded by the Board in January 2016 for subsequent development. The RO issued a Supplemental Statement of the Case in February 2016 further denying the claim. 

The action specified in the November 2013 Remand has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. After October 2008, the Veteran had a voiding dysfunction causing daytime intervals between 2 and 3 hours and he awakened to void at night 4 times.

2. On September 30, 2013, the Veteran was found to have a voiding dysfunction that did not require the wearing of absorbent material or an appliance. The voiding dysfunction did cause daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 5 or more times.

3. In February 2016, the Veteran was found to have a voiding dysfunction that required the changing of absorbent material 2 to 4 times per day but did not require an appliance. The voiding dysfunction did cause daytime voiding intervals between 2 and 3 hours and nighttime awakening to void 5 or more times.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent from March 1, 2009 until September 30, 2013 for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2. The criteria for a rating in excess of 40 percent after September 30, 2013 for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran had a radical prostatectomy in March 2008.  His prostate cancer was rated at 100 percent from July 1, 2008 until March 1, 2009. In an October 2008 rating decision, his condition was proposed to be rated at 20 percent beginning on March 1, 2009. An October 2013 rating decision increased the rating for the Veteran's prostate cancer to 40 percent assigned from September 30, 2013.  
Since his prostate cancer surgery, the Veteran has had three VA examinations. In October 2008, the Veteran had a voiding dysfunction causing daytime intervals between 2 and 3 hours and he awakened to void at night 4 times.  

In October 2013, the Veteran was found to have a voiding dysfunction that did not require the wearing of absorbent material or an appliance. The voiding dysfunction did cause daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 5 or more times. His prostate cancer was not found to impact his ability to work. 

In February 2016, the Veteran was found to have a voiding dysfunction that required the changing of absorbent material 2 to 4 times per day but did not require an appliance. The voiding dysfunction did cause daytime voiding intervals between 2 and 3 hours and nighttime awakening to void 5 or more times. His prostate cancer was not found to impact his ability to work. 

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  Id. 

A. 20 percent rating from March 1, 2009 until September 30, 2013

The Veteran received a 20 percent rating after his prostate cancer had been fully treated. This rating is supported by the March 2008 examination which found that the Veteran had a voiding dysfunction causing daytime intervals between 2 and 3 hours and he awakened to void at night 4 times.  

In order to be eligible for the higher 40 percent rating, the Veteran would have had to have daytime intervals less than 1 hour or have awakened to void more than 5 times in the night. Therefore, he was not eligible for a rating higher than 20 percent at that time. 

B. 40 percent rating from September 30, 2013

The Veteran has had two subsequent VA examinations that warrant the current 40 percent rating. 

In October 2013, the Veteran was found to have a voiding dysfunction that did cause daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 5 or more times. The fact that his nighttime awakening was more than 5 times satisfied the requirements for the 40 percent rating. However, at that time, the Veteran did not require the changing of absorbent materials that would necessitate a 60 percent rating.  

In February 2016, the Veteran was found to have a voiding dysfunction that required the changing of absorbent material. However, this changing of absorbent materials was 2 to 4 times per day. In order to qualify for the 60 percent rating, the Veteran would have to change his absorbent materials more than 4 times a day. Therefore, the Veteran was not entitled to a rating higher than 40 percent. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms relating to residuals of prostate cancer. The Veteran's symptoms are primarily associated with voiding dysfunction.  



II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with three VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for the residuals of his prostate cancer. 


ORDER

Entitlement to a rating higher than 20 percent from March 1, 2009 to September 30, 2013 for residuals of prostate cancer is denied. 

Entitlement to a rating higher than 40 percent from September 30, 2013 for residuals of prostate cancer is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


